Exhibit 10.10
 
--UNOFFICIAL TRANSLATION PROVIDED FOR CONVENIENCE PURPOSES ONLY--
 
Real Estate Loan Contract


Lender:    Industrial and Commercial Bank of China Holdings Co., Ltd., Chongqing
Branch (“ICBC”)
Responsible Person:  CAI Zhiping
Contact Person:      [handwritten name not legible]
Address:   3 Sujia Street, Hechuan District
Telephone:    023-42840781                                           Fax:                                           Email:


Borrower:  Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.
Legal Representative:     XIA Haoji
Address: 7 Mingsheng Road, Bulding B, 5th Floor, Yuchuan District, Chongqing
Telephone:   023-8611888                                Fax:                                           Email:
 
The Lender and the Borrower, after discussion on the basis of equality, have
reached agreement regarding the issuance of a loan by the Lender to the Borrower
and entered into the loan contract as follows.

 
 
1

--------------------------------------------------------------------------------

 


Part I   Conditions for the Loan


Article 1   Type of the Loan
 
The type of the loan hereunder is: Residential housing development loan


Article 2     Purpose of the Loan
 
The loan hereunder is to be used as funds for the following purpose of the
project (“Project” or “Loan Project”):
 
Payment toward the 2nd-phase development of Jinshan Liyuan.  Without the written
consent of the Lender, the Borrower shall not use the loan for any other
purposes and the Lender shall have the right to oversee the use of the loan.


(1)           Project name:   2nd-phase development of Jinshan Liyuan
(2)           Project address: 11 Huoche Blvd., Dongcheng Neighborhood Office,
NanchuanDistrict
(3)           Project construction approval documents:
State Land Use Right Certificate: No. RE304 [2009] 2789
Construction Land Planning Certificate: No. YGDC [2006] NC 49
Building Project Planning Certificate: No. LZDL500380200900011
Building Project Construction Certificate: No. NCCB [2008]11,
                                                                                                          No.
NCCB [2008]28




Article 3  Amount and Term of the Loan
 
3.1   The amount of the loan hereunder is RMB 20,700,000.00.


3.2    The term of the loan hereunder is 3 years, starting from the actual date
of the loan withdrawal (if the loan is withdrawn in installments, the date of
the first installment); the actual date shall be based on the loan note.


 
2

--------------------------------------------------------------------------------

 


Article 4  Interest and Interest Rate


4.1    The interest rate of the loan hereunder shall be the floating rate, which
is determined on the basis of a base rate plus a floating range.  The base rate
for the loan hereunder is 5.94% (on withdrawal date/contract execution date),
which is the base rate published by People’s Bank of China for the type of the
loan corresponding to the term of the loan provided in 2.2 [sic] herein and the
floating range is upward 10%.  The floating range of the interest rate shall
remain constant through the term of the loan.  After the loan is withdrawn by
the Borrower, the effective period for the interest rate shall be every 12
months, with one adjustment per period to the calculation of the interest
rate.  The determination date for the interest rate of the second period is date
corresponding to the expiration of one period after the previous withdrawal
date; if the there is no date that corresponds to the withdrawal date in the
month for rate adjustment, the last day of the month shall then be the
corresponding date, which shall apply to the following periods.


4.2   The interest on the loan hereunder shall be calculated daily starting from
the actual date of the loan withdrawal.  Upon expiration of the term of the
loan, the interest shall be repaid along with the principal.  The daily rate =
annual rate/360.


[Section 4.3 is a standard fill-in-the-blank provision, the specifics of which
are specified in Part II of this contract]

Article 5   Withdrawal of the Loan


[Standard fill-in-the-blank provision, the specifics of which are specified in
Part II of this contract]


Article 6    Repayment of the Loan
 
6.1   The Borrower must repay the loan in one lump sum upon the maturity of the
loan.


[Standard provision, the specifics of which are specified in Part II of this
contract]

Article 7     Guarantee
 
The specifics of the guarantee for the loan hereunder are set forth in the
Guarantee Contract entered into separately; if the guarantee is a maximum amount
guarantee, the corresponding guarantee contract is Pledge Contract (No. 2010
Hechuan (P) 0016).  The guarantor is Chongqing Zhongbao Investment (Group)
Holdings Co., Ltd.


Article 8   Resolution of Dispute
 
The method for resolution of dispute arising from the loan hereunder is through
litigation filed with the local court at the location of the Lender.


Article 9    Others


9.1   This contract has two counterparts, with one to the Borrower and one to
the Lender.
 
The following documents are the inseparable parts of, and have the same legal
effect as, this contract:


Appendix 1:                      Loan Withdrawal Notice (Template)
Appendix 2:                      Application for the Use of Loan (Template)
Appendix 3:                      Real Estate Development Loan Management
Commitment Letter
Appendix 4:                      Entrusted Payment Agreement



 
3

--------------------------------------------------------------------------------

 
Article 10    Other Matters Stipulated between the Two Parties
 
(1) All the individual mortgage applications under this project must be
processed through ICBC (unless ICBC waives this requirement); (2) The loan
hereunder must be used for the construction of this project and shall not be
used for other payments; and the amount of payment must be determined by taking
into consideration of payment schedule and amount specified in the construction
contract, onsite supervisor’s confirmation and the actual value of the materials
for the project; (3) without consent from ICBC, the buildings under construction
of this project shall not be pledged to any third party; (4) the property
certificates for the 12,000m2 garage and 6000 m2 commercial housing of the
1st-phase Jinshan Liyuan project will be the additional pledged security for the
loan after they are issued; (5) the Borrower must fulfill the commitments
provided in the executed Real Estate Development Loan Management Commitment
Letter; if the Borrower violates the provisions of Article 5 or fails to repay
the loan principal and interest in accordance with the provisions herein, ICBC
shall have the right to recall the loan in advance or dispose of the pledged
security.
 
(2) During the term of the loan, when the product of the value of the pledged
(mortgaged) items (rights), upon re-appraisal, times the pledge rate provided in
the pledge/mortgage contract is lower than the balance of the loan, the Borrower
must repay part of the loan or provide additional guarantee; otherwise, ICBC
shall have the right to dispose of the pledged security in accordance with the
law.


 
4

--------------------------------------------------------------------------------

 


Part II   Real Estate Loan Contract Provisions


Article 1  Interest and Interest Rate


1.1           If the interest rate for the loan hereunder is floating rate, the
rate adjustment rule after the loan is past due shall follow the original method
specified originally.


1.2           If the interest is settled monthly, the interest settlement date
is the 20th of each month; if the interest is settled quarterly, the interest
settlement date is the 20th of the last month of the quarter; if the interest is
settled semi-annually, the interest settlement date is the 20th of June and the
20th of December.


1.3           The first interest period starts from the Borrower’s actual date
of loan withdrawal to the first interest settlement date; the interest period
starts from the day following the date of expiration of the previous interest
period to the final repayment date; other interest periods start from the day
following the date of expiration of the previous interest period to the next
interest settlement date.


1.4           If People’s Bank of China adjusts the interest rate determination
method, the adjustment for the interest rate of the loan hereunder shall follow
the rules of People’s Bank of China and the Lender will not issue separate
notification to the Borrower.


Article 2     Release and Payment of the Loan
 
2.1           The Borrower must satisfy all the preconditions set forth herein
prior to any withdrawal of the loan; otherwise, the Lender shall have no
obligation to release any amount of the loan, except the amount released in
advance by the Lender according to any agreement.


2.2           Preconditions for the first withdrawal:


 
(1)
The loan project has been reviewed and approved by, and filed with, the relevant
State authorities;

 
(2)
The capital for the project or other reserve funds that must be raised are in
place in full according to the schedule and ratio stipulated and has been put
into the construction of the project before the use of the loan hereunder;

 
(3)
The Borrower has the qualification required for the development of the loan
project;

 
(4)
The project specified in the loan contract has valid and effective State Land
Use Right Certificate, Construction Land Planning Certificate, Building Project
Planning Certificate and Building Project Construction Certificate;

 
(5)
The Borrower has provided corresponding guarantee requested by the Lender and
has completed all the relevant guarantee procedures;

 
(6)
The Borrower has submitted Loan Withdrawal Notice to the Lender in accordance
with the provisions herein.



 
5

--------------------------------------------------------------------------------

 
2.3           In addition to the satisfaction of the preconditions for the first
withdrawal of the loan, the Borrower must satisfy the following conditions prior
to each loan withdrawal:


 
(1)
The project has not experienced any cost overrun or the cost overrun has been
resolved by using the Borrower’s own resources;

 
(2)
The project has progressed according to its plan and the actual progress of the
project is in proportion to the amount of investment put in;

 
(3)
The project has been supervised in accordance with the provisions stipulated;

 
(4)
The written plan for the use of the loan and other valid documents of proof
(including but not limited to the certification from the supervising company,
project and supporting facility payment notice, construction contract,
purchase/sales contract, purchase invoices and payment invoices) and other
supporting documents for the purpose of the loan provided by the Borrower are
consistent with the purpose stipulated herein;

 
(5)
The Borrower has submitted Application for the Use of Loan specified herein;

 
(6)
The Borrower has not committed any act of breach specified herein or in other
contracts entered into between the Borrower and the Lender.



2.4           The written document provided to the Lender by the Borrower at the
time of withdrawal must be the original; if the original are not available, the
Borrower may only provide the copies thereof imprinted with the Lender’s seals
after obtaining the Lender’s consent.


2.5           The Borrower must submit the Loan Withdrawal Notice to the Lender
at least 5 banking days prior to the loan withdrawal date; once such notice is
submitted, it cannot be cancelled without the written consent from the Lender.


2.6           After the Borrower has satisfied the preconditions for withdrawal
or has obtained approval from the Lender for early release of the loan amount,
and the Lender has transferred the loan into the account designated by the
Borrower, it shall be considered that the Lender has already released the loan
amount in accordance with the provisions herein.


2.7           Pursuant to the relevant regulatory rules and the Lender’s
management requirements, the entrusted payment method by the Lender must be
adopted for the loan that exceeds certain amount or meets certain criteria,
whereby the Lender will pay the loan amount, according to the Borrower’s Loan
Withdrawal Notice and payment entrustment, to the recipient that meets the
criteria of the purpose of the loan specified hereunder.  Therefore, the
Borrower must enter into a separate Entrusted Payment Agreement to be appended
hereto and open an account with the Lender or designate such an special account
for processing the entrusted payment.


 
6

--------------------------------------------------------------------------------

 
3.   Repayment of the Loan


3.1           The Borrower must repay the loan principal, interest and other
related fees due on time and in full in accordance with the provisions
herein.  On the banking days immediately preceding the repayment date and each
interest settlement date, the Borrower must deposit sufficient amount for the
interest due, principal or other fees due in the repayment account set up with
the Lender, and Lender has the right to proactively deduct such amounts from
such account on the repayment date or interest settlement dates or demand that
the Borrower assist with the relevant deduction procedures.  If the balance in
such repayment account is not sufficient for the repayment of the amounts due to
the Lender, the Lender shall have the right to determine the order of repayment.


3.2           If the Borrower applies to repay the loan in full or in part in
advance, the Borrower must submit a written application 10 banking days in
advance to the Lender to obtain Lender’s approval and must pay to the Lender any
compensation in accordance with the provisions herein.


3.3           If the Lender approves the early repayment of the loan, the
Borrower must repay in full on such early repayment date all the loan principal,
interest and other fees due as of the early repayment date.


3.4           If the Borrower’s early repayment of the loan or the Lender’s
early recall of the loan causes the shortening the actual term of the loan, the
adjustment range for the interest rate will not change and the rate will be
adjusted in accordance with the original provisions.


3.5           If the loan hereunder is for real estate development, the Borrower
must make timely loan repayment  according to the sales progress of the project;
when the sales rate of the residential housing development (the ratio of square
meters sold to the total square meters; same is true below) under the loan
project reaches 80%, the loan principal and interest must be repaid in full
before the sales rate of the commercial housing development reaches 70% [sic],
and the Borrower need not pay any compensation for any early repayments
resulting from such circumstances.


Article 4  Guarantee


4.1           The Borrower must provide valid and effective guarantee recognized
by the Lender for the performance of the obligations hereunder; the guarantee
contract will be entered into separately.


4.2           If there is any damage, decrease in value, ownership dispute,
seizure or freeze involving the items of guarantee hereunder, or the pledgor
disposes of the pledged items without authorization, or the guarantor’s
financial situation experiences material adverse change or other change that is
adverse to the Lender’s claims, the Borrower must notify the Lender promptly and
provide other guarantee approved by the Lender.


 
7

--------------------------------------------------------------------------------

 
Article 5   Account Management


5.1           The Borrower must provide the account specified in Real Estate
Development Loan Management Commitment Letter as the sole account (“Special
Account”) for depositing project sales proceeds, transfer and rent income.


5.2           If the sales income is settled in non-cash method, the Borrower
must ensure that such amount be transferred into the special account promptly
after it is received.


5.3           The Lender shall have the right to supervise the special account,
including but not limited to inspect and oversee the incoming and outgoing of
funds in such account; the Borrower must assist the Lender with item-by-item
verification of the amounts coming into such account.


5.4           After the sales proceeds, transfer and rent income are transferred
into such special account, the Lender shall have the right to deduct amounts
from such account directly toward the payment of the loan principal and interest
that correspond to the amounts due and other fees payable.


5.5           The Borrower must also follow are other provisions, if any,
regarding the management of such special account stipulated in Real Estate
Development Loan Management Commitment Letter provided by the Borrower the
Lender.


6.    Representations and Warranties
 
The Borrower represents and warrants to the Lender as follows and will maintain
the validity and effectiveness of such representations and warranties during the
effective term of this contract:


6.1           The project for the loan and other matters concerning the loan are
all in compliance with laws and regulations.


6.2           The Borrower has the legal entity qualifications and has the power
and ability to execute and perform this contract.


6.3           All the authorization and approvals necessary for the execution of
this contract have been obtained, and the execution and performance of this
contract will not violate the company’s charter and other provisions of the
relevant law and statutes, nor will they cause violation of any other
obligations under other contracts.


6.4           All other debts due have been repaid on time and there has been no
willful act of delinquency in the repayment of other bank loan principal and
interest.


 
8

--------------------------------------------------------------------------------

 
6.5           The Borrower has sound organization structure and financial
management system and has had no material acts of violation in its production
and operation during the past year; and its senior management officers have no
material bad records.


6.6           All the documents and data provided to the Lender are true,
accurate, complete and valid, and there are no false records, material omission
or misleading statements therein.


6.7           The financial reports provided to the Lender have been prepared in
accordance with Chinese accounting principles, and they truly, fairly and
completely reflect the operation and the debt situation of the Borrower; as of
the end date of the most recent financial report, the Borrower’s financial
situation has experienced no material adverse change.


6.8           The Borrower has not withheld any information regard any
litigation, arbitration or claims for compensation in which the Borrower is
involved.


6.9           The project for the loan has been approved by the relevant
government authorities and received relevant approval certificate and
construction permit.


Article 7   The Borrower’s Promises


7.1           The Borrower promises to withdraw and use the loan in accordance
with the term and purpose of the loan specified herein, and not to put any loan
amount in the securities market, futures market or use it for any other purposes
forbidden or restricted by relevant laws and statutes.


7.2           The Borrower promises to repay the loan principal, interest and
other amounts payable in accordance with the provisions herein.


7.3           The Borrower promises to accept and assist actively with the
Lender’s account analysis, certificate verification, onsite investigation,
including in the Lender’s examination and supervision of the use of the loan
funds, and to provide periodic reports on the use of the loan at the Lender’s
request.


7.4           The Borrower promises to accept the Lender’s credit check and
provide balance sheets, profit/loss statements and other financial reports that
reflect the Borrower’s repayment abilities at the Lender’s request, and to
actively assist the Lender in its investigation, enquiry and supervision of its
operation and financial situations.


7.5           The Borrower promises to issue loan management commitment letter
to the Lender and strictly follow the provisions therein.


7.6           If the loan hereunder is for the land reserve loan, the Borrower
promises to use the income of land transfer to repay the loan first.


7.7           The Borrower promises not to distribute any stock dividends or
bonus prior to the repayment of the loan principal and interest and other fees
payable.


7.8           The Borrower promises to obtain the Lender’s written consent first
or to make arrangement for the realization of the Lender’s claims hereunder
satisfactory to the Lender before undertaking any M&A, spin-off, decrease of
capital, change of equity structure, transfer of major assets or debts, external
investment, debt financing that will substantially increase its debts and other
events that are adverse to the Lender’s claims.


 
9

--------------------------------------------------------------------------------

 
7.9           The Borrower promises to notify the Lender of, and actively
support the Lender’s involvement in, the review of estimates, projections and
settlements, contract bidding and project completion inspection.


7.10           The Borrower promises to notify the Lender promptly in the event
of any of the following:


(1)  
Any change in the company’s charter, scope of operation, registered capital and
legal representative;

(2)  
Going out of business, dissolution, liquidation, ceasing operation for
restructuring, revocation or cancellation of business license or filing (or
being forced to file) for bankruptcy;

(3)  
Any involvement or potential involvement in any material economic dispute,
litigation, arbitration, or asset seizure or freeze or receivership;

(4)  
Suspected involvement by the company’s shareholders, directors and current
senior management officers in any major litigation or economic dispute;



7.11           The Borrower promises to promptly, completely and accurately
disclose any related party relationship or related party transaction.


7.12            The Borrower promises to promptly notify the Lender of the
receipts of all notices mailed or sent in other ways by the Lender.


7.13           The Borrower promises not to dispose of any assets in any manner
that will harm its  repayment ability and, without obtaining the Lender’s
consent,  not to provide any guarantee to any third party by using the assets
created from the use of the loan hereunder.


7.14           The Borrower promises to pay all the expenses incurred by the
Lender in the realization of its creditor’s claims, including but not limited to
notary fees, legal expenses, attorney fees, appraisal fees, assessment fees,
auction fees or public announcement fees.


7.15           The Borrower confirms that the repayment of the loan hereunder
has priority over the repayment of other debts owed by the Borrower to its
shareholders and debts owed to the Lender is at least on the same status as
other debts of the same type.


Article 8     The Lender’s Promises


8.1           The Lender promises to release the loan amount in accordance with
the provisions herein.


8.2           The Lender promises to keep confidential all non-public documents
and information provided by the Borrower, except where there are laws and
statutes or stipulations otherwise herein.


 
10

--------------------------------------------------------------------------------

 
Article 9    Breach


9.1           The occurrence of any of the following constitutes a breach by the
Borrower:


(1)  
The Borrower fails to repay the loan principal, interest and other fees payable
in accordance with the provisions herein, fails to perform other obligations
hereunder, or violates any of the representations and warranties or promises
made herein;

(2)  
There is material change to the guarantee hereunder that is adverse to the
Lender’s claims, and the Borrower fails to provide other guarantee satisfactory
to the Lender;

(3)  
The Borrower fails to repay other debts due (including those declared due in
advance) or fails to perform, or violates, any obligations under other
agreements, and such failure or violation has already affected, or will affect,
the performance of the Borrower’s obligations hereunder;

(4)  
The Borrower’s profit-making ability, repayment ability, operation ability, cash
flow and other financial indices fall below the stipulated standards, or have
already materially deteriorated or are likely to affect the performance of the
Borrower’s obligations hereunder;

(5)  
There is adverse change in the Borrower’s equity structure, production and
operation and external investment that has already affected, or will affect, the
performance of the Borrower’s obligations hereunder;

(6)  
The Borrower’s involvement or potential involvement in any material economic
dispute, litigation, arbitration, or asset seizure or freeze or receivership or
enforcement, or disciplinary actions or sanctions by the judicial authorities or
administrative agencies, or the exposure of any violation of any State
regulations or policies by the media, has already affected, or will affect, the
performance of the Borrower’s obligations hereunder;

(7)  
There is abnormal change in the Borrower’s key individual investors and
management officers, or they are missing, or they are being investigated or
their personal freedom is restricted by judicial authorities, such that has
already affected, or will affect, the performance of the Borrower’s obligations
hereunder;

(8)  
The Borrower has obtained the loan fraudulently by using forged contracts with
its related parties or transactions with no actual trades or willfully intends
to evade debts through related party transactions;

(9)  
The Borrower is, or is likely to be,  going out of business, dissolved,
liquidated, ceased operation for restructuring, has its business license revoked
or cancelled, files (or is forced to file) for bankruptcy;

(10)  
The Borrower’s violation of safe production  and environment protection
regulations, other relevant laws and statutes or regulatory rules or industry
standards has caused liable accidents, such that has already affected, or will
affect, the performance of the Borrower’s obligations hereunder;

(11)  
The capital for the project has not been secured according to the plan or ratio
or such shortage has not be made up for within the time period specified by the
Lender;

(12)  
The Borrower fails to complete the construction of the project according to the
plan schedule, or there is material adverse change to the project construction
and operation environment or conditions;

(13)  
Any other event that may adversely affect the realization of the Lender’s claims
hereunder.



9.2           If the Borrower commits any breach, the Lender has the right to
take one or more of the following actions:


(1)  
To demand that the Borrower take corrective measures;

(2)  
[not legible]



[From 9.2.(2) to 9.7, the provisions are illegible]


 
11

--------------------------------------------------------------------------------

 
Article 10    Deduction


10.1           If the Borrower fails to repay the debts due (including those
declared due in advance), the Lender shall have the right to deduct the
corresponding amounts from any of the Borrower’s accounts set up with the Lender
or with other divisions of ICBC as repayment until the Borrower repays in full
all the outstanding amount of the loan hereunder.


10.2           If the amount deducted is in a currency different from that of
the loan, the amount deducted will be converted at the applicable exchange rate
on the day of the conversion.  The Borrower shall be responsible for all accrued
interest or other fees incurred during the period between the date of such
deduction and the repayment date (the day when the Lender converts the amount
deducted to the currency of the loan and when the loan balance hereunder has
been fully repaid) and for any other shortage due to the fluctuation of the
exchange rate during such period.


10.3           If the amount deducted is not sufficient for the repayment of the
debts due to the Lender, the Lender shall have the right to determine the order
of repayment.


Article 11   Transfer of Rights and Obligations


11.1           The Lender shall have the right to transfer all or part of its
rights hereunder to a third party, and the Lender shall have no obligation to
obtain consent for such transfer.  Without the Lender’s written consent, the
Borrower shall not transfer any of its rights and obligations hereunder.


11.2           The Lender or Industrial and Commercial Bank of China Holdings
Co., Ltd. (“ICBC”) may authorize, based on the need of operation management,
other divisions of ICBC to perform its rights and obligations hereunder or
entrust such performance to other divisions of ICBC, or transfer the claims
hereunder to other divisions of ICBC for management; the Borrower hereby
acknowledges that the Lender shall have no obligation to obtain consent from the
Borrower for such actions mentioned above.  The other divisions of ICBC that
accept such transfer shall have the right to exercise all or part of the
Lender’s rights hereunder and shall have the right to submit litigation in their
own names to the court or to file for arbitration or for enforcement.


Article 12     Effectuation, Modification and Dissolution of the Contract


12.1           The contract shall become effective upon its execution and shall
remain effective until all the obligations hereunder have been performed.


12.2           All modifications of the contract must be made through consensus
between the parties hereto and must be made in writing.  All modified provisions
or agreement shall become the component part hereof and shall have the same
legal effect as this contract.  All parts of this contract shall remain
effective except the parts to be modified and the original provisions of the
parts to be modified shall remain valid before such modification has become
effective.


12.3           The modification and dissolution of this contract shall not
affect the right of the parties hereto to demand compensation for losses.  The
dissolution of this contract shall not affect the provisions regarding the
resolution of disputes.


 
12

--------------------------------------------------------------------------------

 
Article 13    Applicable Law and Resolution of Dispute
 
The execution, validity, interpretation and performance of this contract and the
resolution of any dispute in connection herewith, shall be governed by the law
of the People’s Republic of China.  Any dispute arising from or in connection
with this contract must first be resolved through consolation between the
parties hereto; if such consultation fails, the dispute can be resolved in
accordance with the provisions herein.


Article 14    Complete Contract
 
Part I “Conditions for the Loan and Part II “Real Estate Loan Contract
Provisions” of this contract together form the one complete loan contract.  The
same terms in these parts shall have the same meaning and the loan requested by
the Borrower shall be governed by both parts of this contract mentioned above.


Article 15     Notification


15.1           All notices hereunder must be sent in writing.  Unless provided
otherwise, the parties hereto designate the addresses recorded herein as the
correspondence and contact addresses.  If either party changes its address or
contact method, it must inform the other party promptly in writing.


15.2           If any party refused to sign for the receipt of any notice or
there is any other situation in which the notice cannot be delivered, the
notifying party may use certified method or public announcement for delivery.


Article 16    Others


16.1           The Lender’s failure or delay to exercise, or to exercise fully,
any right hereunder shall not constitute the waiver or modification of that
right, nor shall it affect its future exercise of that right or other rights.


16.2           The unenforceability or invalidity of any provision herein shall
not affect the enforceability or validity of other provisions, nor shall it
affect the validity of the complete contract.


16.3           The Lender shall have the right to provide information regarding
this contract and other relevant information about the Borrower to the credit
verification system established by People’s Bank of China and other credit
verification databases established in accordance with the law to be used by
qualified institutions or individuals.  For the purpose of entering into, and of
the performance of, this contract, the Lender shall also have the right to
enquire about the Borrower’s credit conditions through the credit verification
system of People’s Bank of China and other credit verification databases
established in accordance with the law.


16.4           The terms “related party”, “related party relationship”, “related
party transaction”,  “key individual investor” and “key management
officer”  have the same meaning as the same terms in the “Enterprise Accounting
Principle No. 36—Disclosure of Related Parties” promulgated by Ministry of
Finance.


16.5           The loan notes and documents of proof prepared and preserved for
the loan hereunder in accordance with its business practice rules shall
constitute valid documents of evidence regarding the debtor/creditor
relationship and shall be binding to the Borrower.


 
13

--------------------------------------------------------------------------------

 
16.6           In this contract, (1) any mention of this contract shall include
the modification of or supplement to this contract; (2) the title s of
provisions are for reference only and shall not considered to be any
interpretation of this contract nor shall it constitute any restriction of the
contents herein and the scope hereof; (3) if the withdrawal date or repayment
date is not a bank business day, then such date is extended to the following
bank business day.


Special Reminder: this contract is prepared and entered into by the parties
hereto on the basis of equality and willingness and all the provisions are the
expression of the true intent of the parties to.  To protect the legal rights of
the Borrower, the Lender specifically reminds the Borrower to pay special
attention to all the provisions regarding the rights and obligations of the
parties hereto, especially to the contents highlighted in bold.


The parties hereto confirm: the Lender and the Borrower have discussed fully all
the provisions herein.  The Lender has reminded the Borrower to pay attention to
all the provisions regarding the rights and obligations of the parties hereto,
and has provided comprehensive and accurate explanation of the provisions herein
and has provided interpretation and explanation of such provisions at the
Borrower’s request.  The Borrower has carefully read carefully all the
provisions of the contract (including Part I “Conditions for the Loan and Part
II “Real Estate Loan Contract Provisions” of this contract), and the
understanding of the Borrower and the Lender are completely in agreement and the
neither party has any objection the contents herein.


 
The Lender (seal):   Industrial and Commercial Bank of China Holdings Co., Ltd.,
Chongqing Branch
Responsible Person (seal):  CAI Zhiping


Borrower:    Chongqing Zhongbao Investment (Group) Holdings Co., Ltd.
Legal Representative (seal):   XIA Haoji


Date:  July 23, 2010


 
14

--------------------------------------------------------------------------------

 

 